Citation Nr: 1427525	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service connected bilateral hallux valgus, bilateral ankle strain, and bilateral knee strain.

3.  Entitlement to service connection for a thoracic spine disability, to include as secondary to service connected bilateral hallux valgus, bilateral ankle strain, and bilateral knee strain.

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service connected bilateral hallux valgus, bilateral ankle strain, and bilateral knee strain.

5.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service connected bilateral hallux valgus, bilateral ankle strain, and bilateral knee strain.

6.  Entitlement to a disability evaluation in excess of 20 percent for service connected left ankle strain.

7.  Entitlement to a disability evaluation in excess of 20 percent for service connected right ankle strain.

8.  Entitlement to a disability evaluation in excess of 10 percent for service connected left knee strain.

9.  Entitlement to a disability evaluation in excess of 10 percent for service connected right knee strain.

10.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2013 Travel Board hearing, and a transcript of this hearing is of record.

The issues of entitlement to service connection for a cervical spine disability, a thoracic spine disability, a lumbar spine disability, and a bilateral hip disability, as well as entitlement to increased disability evaluations for service connected bilateral ankle sprain and bilateral knee sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The December 2005 RO decision that denied entitlement to service connection for a low back disability is final.

2.  New and material evidence, including a September 2013 letter from Dr. S.K., has been submitted since the December 2005 RO decision.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying the Veteran's service connection claim for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012).

2.  Evidence received since the December 2005 rating decision is new and material; accordingly, the Veteran's previously denied claim for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2013).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

In this case, a claim for a low back disability was previously denied in a December 2005 RO decision, and the Veteran did not appeal.  However, since the December 2005 RO, the Veteran has submitted a statement from Dr. S.K. noting that gait accommodations as a result of hallux valgus, a disability for which the Veteran is presently service connected, can cause hip rotational changes leading to early arthritis of the hips and lumbar spine.  This evidence was not previously submitted to agency decision makers, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  Accordingly, the Veteran's previously denied claim for a low back disability is reopened and will be addressed in the Remand portion of this decision.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is reopening the Veteran's previously denied claim and all other issues are being remanded for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a low back disability is reopened.  


REMAND

As noted above, the Veteran is seeking entitlement to service connection for a cervical spine disability, a thoracic spine disability, a lumbar spine disability, and a bilateral hip disability, which he contends developed secondary to his service connected bilateral hallux valgus, bilateral ankle strain, and bilateral knee strain.  

In September 2013, the Veteran submitted a letter from Dr. S.K., who noted that noting that gait accommodations as a result of hallux valgus, a disability for which the Veteran is presently service connected, can cause hip rotational changes leading to early arthritis of the hips and lumbar spine.  While Dr. S.K. did not specifically address whether the Veteran's disabilities of the hips and spine are at least as likely as not caused or permanently aggravated by changes to his gait as a result of his service connected disabilities of the lower extremities, his statement does suggest a causal relationship.

In Savage v. Shinseki, 24 Vet. App. 259 (2011), the United States Court of Appeals for Veterans' Claims (Court) held that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner, request the claimant to obtain the necessary information to clarify the report, or clearly and adequately explain why such clarification is unreasonable. 

Accordingly, on remand, the Veteran is asked to seek clarification from Dr. S.K. regarding the relationship between his claimed disabilities and his service connected hallux valgus.  Specifically, it is not enough for Dr. S.K. to state that there is a general relationship between hallux valgus and arthritis of the hips and lumbar spine.  He must make a finding that some or all of the disabilities for which the Veteran is seeking service connection were at least as likely as not (fifty percent or greater) caused or permanently aggravated by the Veteran's service connected hallux valgus, ankle strain, and/or knee strain and provide a reason why.  

The Board also notes that in April 2011, a VA examiner concluded that the Veteran's cervical spine, thoracic spine, lumbar spine, and bilateral hip disabilities were less likely than not related to his service connected disabilities of the lower extremities, stating that the spine and hips are "separate and distinct entities from the process of the foot, and there is no measurable, objective evidence in the record, in the history, or in the examination which substantiates or constitutes a causative link [between the Veteran's service connected disabilities and his disabilities of the hips and spine]."  However, as noted above, in September 2013 the Veteran submitted evidence from Dr. S.K. noting a relationship between hallux valgus and arthritis of the hips and spine.  This letter included a citation to a medical journal.  Thus it appears that the VA examiner's statement that the hips and spine are separate and distinct entities from the foot is not an accurate one, or at least is an oversimplification of the complex relationships between the different parts of the body.  As the April 2011 medical opinion in inadequate, the Board finds that on remand, a new VA medical opinion should be obtained to determine the most likely etiology of the Veteran's hip and spine disabilities.  

The Veteran is also seeking entitlement to higher disability ratings for his service connected bilateral ankle strain and bilateral knee strain.  The Veteran was last afforded VA examinations of these disabilities in 2011.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

On remand, the Veteran should be scheduled for new VA examinations of his ankles and knees.

Finally, as the issue of entitlement to TDIU is related to the Veteran's other claims, it is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given 60 days to obtain clarification from Dr. S.K. regarding the relationship between his claimed disabilities and his service connected hallux valgus.  Specifically, it is not enough for Dr. S.K. to state that there is a general relationship between hallux valgus and arthritis of the hips and lumbar spine.  He must make a finding that some or all of the disabilities for which the Veteran is seeking service connection were at least as likely as not (fifty percent or greater) caused or permanently aggravated by the Veteran's service connected hallux valgus, ankle strain, and/or knee strain and provide a reason why.  

2. Once this is done, the RO should refer the Veteran's claims file for a new VA medical opinion concerning the Veteran's hip and spine disabilities.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that each of the following disabilities had onset in service or were caused or permanently aggravated by the Veteran's active military service, to include as secondary to the Veteran's service connected bilateral hallux valgus, bilateral ankle strain, and bilateral knee strain:

a. Cervical spine disability
b. Thoracic spine disability
c. Lumbar spine disability
d. Left hip disability
e. Right hip disability

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The Veteran should also be scheduled for new VA examinations of his service connected bilateral ankle and knee disabilities.  The examiner should note any functional impairment caused by each of the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


